Citation Nr: 1813161	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-04 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a heart disability

2. Entitlement to service connection for a bilateral hip disability

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a cervical spine disability.

5. Entitlement to service connection for a skin condition.

6. Entitlement to service connection for a headache disability. 

7. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.



ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to TDIU and entitlement to service connection for a back disability, cervical spine disability, bilateral hip disability, and headache disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have ischemic heart disease and his heart block was not incurred in or related to service.

2. The Veteran's symptomatic dermographism did not onset in and is not related to service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a heart condition have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for a skin condition have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C. § 1116(a)(1) (2012).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2017).  The diseases presumptively associated with herbicide exposure are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2017).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C. § 1113(a) (2012); 38 C.F.R. § 3.307(d) (2017).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C. § 1116(f).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Heart Condition

The Veteran has claimed he is entitled to service connection for a heart condition.

Medical treatment records reflect that in 2009 the Veteran had a pacemaker implanted.

An October 2012 report from a private doctor notes that the Veteran has a pacemaker and states that: "It is known that Agent Orange has been linked with heart disease.  Please evaluate his case to rule out the possibility that his heart condition is service connected due to herbicide exposure while at service."

In June 2013 the Veteran underwent a VA heart examination at which the examiner opined that the Veteran does not have ischemic heart disease, and his pacemaker implantation was not related to ischemic heart disease.  

In July 2017 the Veteran was afforded another a VA heart examination.  The examiner explained that the Veteran had a pacemaker inserted after being diagnosed with a complete heart block.  The examiner stated that the Veteran does not have ischemic heart disease, and that the etiology of his heart block is idiopathic.  The examiner stated that the heart block occurred years after the Veteran's separation from service, and opined that it is not related to his service.

The Board acknowledges that ischemic heart disease is among the conditions presumptively associated with herbicide exposure.  However, a preponderance of the evidence here supports that the Veteran does not have ischemic heart disease, therefore he may not be service connected for the condition.

The evidence further weighs against finding that the Veteran has another heart condition that is related to his service.  Although he has a pacemaker as a result of a heart block, the most probative medical opinion evidence is that the heart block is not related to service.

The Board acknowledges the 2012 opinion of the private doctor, but finds it is insufficient to support an award of service connection as the doctor only generally notes that Agent Orange has been associated with heart disease and suggested further evaluation of the Veteran's condition.  The doctor did not actually opine that the Veteran's heart condition was a result of Agent Orange exposure.

Finally, the Board notes that the evidence supports that the Veteran's heart block was diagnosed in 2009, more than four decades after service.  His cardiovascular system was indicated to be normal both on his separation examination and at a 1968 VA compensation and pension examination.  Thus, a preponderance of the evidence is against finding that the condition onset in service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Skin Condition

The Veteran has claimed service connection for a skin condition.

Service treatment records do not reflect any complaints of or treatment for a skin condition, and his skin was noted to be normal at his October 1967 separation examination.  His skin was also noted to be normal at a 1968 VA compensation and pension examination.

In an April 2003 statement to the VA claiming entitlement to benefits, the Veteran reported itching all over his body since service.

At a May 2003 VA compensation and pension examination the Veteran reported generalized itching for the past 20 years for which he first sought treatment three years prior.  The examiner diagnosed symptomatic dermographism, excoriation secondary to symptomatic dermographism, and cutaneous nodules of unknown etiology.

In an October 2012 report, a private doctor noted the Veteran's diagnosis of symptomatic dermographism and stated that the Veteran "could have some exposure while in Vietnam that causes his increased skin reactivity and sensitivity to environmental agents."  The doctor discussed other conditions reported by the Veteran and then stated that "it is at least as likely as not these problems are service connected due to time of presentation."

As an initial matter, the Board notes that although there are multiple skin conditions entitled to presumptive service connection based on exposure to herbicide in service, the specific skin condition the Veteran has been diagnosed with, symptomatic dermographism, is not on that list.  See 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection is not warranted on that basis.

However, service connection may still be granted, including on the basis of exposure to herbicide in service, if the evidence supports such a connection.  However, the Board finds that here it does not.

The Veteran's private doctor stated only that the Veteran "could have" had "some exposure" in service affecting his skin, and that it is at least as likely as not that the condition is related to service "due to time of presentation." 

The Veteran's private doctor does not specify her understanding of the exact time of presentation of the Veteran's skin condition.  The Board finds that a preponderance of the evidence supports that it was after service.  No skin condition is noted at the time of his 1967 separation or at his 1968 compensation and pension examination.  Although in an April 2003 letter to the VA the Veteran reported that itching in his body has been present since he left service, on VA examination in May 2003 he was noted to report an onset 20 years prior, which equates to approximately 15 years after his separation from service.  

The Board finds the lack of any skin condition noted on examination in 1967 and 1968 to be highly probative.  Further, the Veteran's own statements have not been consistent as to an onset in service.  Although in his 2003 claim to the VA he suggested the condition had been present since service, he reported an onset approximately 15 years after service at a VA examination also in 2003.  The Board concludes that a preponderance of the evidence is against finding that the condition onset in service.

To the extent that the Veteran's private doctor based her opinion that the condition is related to service on not only the timing of the onset of the condition, but also on some in-service exposure, the Board finds the opinion inadequate to support a grant of service connection.  The examiner stated only that the Veteran "could have" had "some exposure" in service.  The examiner did not explain what that exposure might have been.  Further, the opinion that the Veteran "could have" had some causal exposure in service is too speculative.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also, Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when stating a disability "may be" related to service because this also was tantamount to saying the disability "may not be" related to service).

In July 2017 a VA doctor examined the Veteran and opined that his urticaria with dermographism is not related to any issue or incident during service. The examiner reviewed the record and considered the lay report of symptoms and considered the results of an examination of the Veteran.  The examiner further provided a rationale for the conclusion reached.  

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

The Veteran has not referred to any deficiencies in either the duties to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.


ORDER

Service connection for a heart disability is denied.

Service connection for a skin condition is denied.


REMAND

Although the Board regrets the additional delay, a remand is required to further develop the record as to the issues of entitlement to TDIU and to entitlement to service connection for a back disability, cervical spine disability, bilateral hip disability, and headache disability.

The Veteran has claimed service connection for back, cervical spine, and bilateral hip conditions.  He has submitted an October 2012 report from a private doctor in which the doctor opines that the Veteran's back and hip problems are service connected.  The doctor stated that the Veteran used to lift, carry, load, and unload heavy equipment as well as exercise every day in service.  The doctor stated that those duties can promote stress at the column area and major articulations causing inflammatory changes that promote degenerative problems in the long term.  He further stated that such a situation then causes loss of correct alignment and loss of curvature of the cervical, thoracic, and lumbar lordosis, putting more stress in one side of vertebrae than the other and consequently a patient could present with disc bulging and herniation with degenerative problems.

On VA examination in July 2017, the examiner noted that the Veteran had diagnoses of degenerative arthritis of the spine and lumbar and cervical spondylosis.  The examiner stated that the Veteran's lumbar and cervical spondylosis is due to aging.  The examiner offered no rationale for the opinion expressed and did not discuss the 2012 private doctor's report that suggesting a relationship to activities in service.

On remand, an addendum VA opinion is needed that discusses the 2012 private doctor's report and offers a full rationale for any expressed opinion as to the etiology of the Veteran's back and cervical spine conditions.

As the Veteran's claim for service connection for a back disability is being remanded, the Board finds the Veteran's claim for service connection for a bilateral hip condition is potentially intertwined and must also be remanded as the Veteran has argued that his hip condition was caused or aggravated by his back disability.  

The Veteran has also claimed service connection for a headache disability.  In an October 2012 report, his private doctor stated that men are more susceptible to tension headaches, in the Veteran's case, secondary to war situations.  

In 2017 the Veteran underwent a VA examination at which the VA examiner opined that it is less likely than not that the Veteran's migraine headaches were incurred in or caused by service.  As rationale, the examiner stated that there is no evidence that supports onset of migraines during active service.  The examiner stated that although the Veteran reported his headaches began in service, he denied frequent or severe headaches on an October 1967 report of medical history at the time of his separation from service.  The examiner did not discuss the private doctor's suggestion that the Veteran has tension headaches due to his Vietnam experiences in service.

On remand, an addendum opinion should be obtained that discusses the 2012 private doctor's report as well as offers a complete rationale for both whether the Veteran's current headache condition either began in or, even if the onset was after service, was caused by service.

Finally, the Board notes that the Veteran has filed a claim for TDIU.  Presently, he does not meet the criteria for a schedular evaluation for TDIU.  However, given that adjudication of the issues being remanded could affect his entitlement, the Board finds that the issue is inextricably intertwined and must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for an addendum opinion to be obtained as to the etiology of the Veteran's back and cervical spine conditions. The examiner should discusses the 2012 private doctor's report that suggests a relationship between the Veteran's current back and cervical conditions and his activities in service.  The examiner should opine whether it is at least as likely as not that the Veteran's back or cervical spine conditions began in or within one year of his separation from service or are related to his service.  A complete rationale should be given for each opinion expressed.

2. Arrange for an addendum opinion to be obtained as to the etiology of the Veteran's claimed headache condition.  The examiner should discuss the 2012 private doctor's report suggesting that the Veteran has tension headaches due to his experiences in Vietnam.  The examiner should opine whether it is at least as likely as not that the Veteran's headache condition either began in or was caused by service.  A complete rationale should be given for each opinion expressed.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


